Exhibit 10.19

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO.1 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
December 2, 2005, by and among SAVVIS Communications Corporation, a Missouri
corporation (“Borrower”), SAVVIS, Inc. (f/k/a SAVVIS Communications
Corporation), a Delaware corporation (“Holdings”), Wells Fargo Foothill, Inc.,
as a Lender and as Agent for all Lenders (“Agent”) and the other Lenders party
to the Credit Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Credit Agreement, dated as of June 10, 2005 (as amended, modified and
supplemented from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein have the definitions provided therefore in the Credit
Agreement); and

WHEREAS, Borrower has informed Agent and Lenders that it desires to amend the
Credit Agreement in certain respects and Agent and Required Lenders have agreed
to amend the Credit Agreement as set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 below, the Credit Agreement is amended as follows:

(a) The definition of the term “Permitted Purchase Money Indebtedness” in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred by Holdings, Borrower or any of their
respective Subsidiaries after the Closing Date in an aggregate principal amount
outstanding at any one time not in excess of $7,500,000.

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
each of Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of this Amendment, together
with the Consent and Reaffirmation attached hereto;

(b) Borrower shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;



--------------------------------------------------------------------------------

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(d) No Default or Event of Default shall have occurred and be continuing.

3. Miscellaneous.

(a) Warranties and Absence of Defaults. In order to induce Agent to enter into
this Amendment, each of Borrower and Holdings hereby warrants to Agent, as of
the date hereof, that the representations and warranties of Borrower and
Holdings contained in the Credit Agreement are true and correct as of the date
hereof as if made on the date hereof (other than those which, by their terms,
specifically are made as of certain dates prior to the date hereof).

(b) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of the Credit Agreement as amended hereby.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

4. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Holdings, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, either known or suspected, both at law and in equity,
which Borrower or Holdings or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever



--------------------------------------------------------------------------------

which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Borrower and Holdings understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation, as Borrower By:  

/s/ Jeffrey H. VonDeylen

Title:   Chief Financial Officer

SAVVIS, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Jeffrey H. VonDeylen

Title:   Chief Financial Officer

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as a Lender

By:  

/s/ Kristy S. Loucks

Title:   Vice President



--------------------------------------------------------------------------------

OAK HILL SECURITIES FUND, L.P., as a Lender By:   Oak Hill Securities GenPar,
L.P.,   its General Partner By:  

Oak Hill Securities MGP, Inc.,

its General Partner

By:  

/s/ Scott D. Krase

Title:   Authorized Person OAK HILL SECURITIES FUND II, L.P., as a Lender By:  

Oak Hill Securities GenPar II, L.P.,

its General Partner

By:   Oak Hill Securities MGP II, Inc.,   its General Partner By:  

/s/ Scott D. Krase

Title:   Authorized Person OAK HILL CREDIT ALPHA FUND, L.P, as a Lender By:  
Oak Hill Credit Alpha GenPar, L.P.,   its General Partner By:   Oak Hill Credit
Alpha MGP, LLC,   its General Partner By:  

/s/ Scott D. Krase

Title:   Authorized Person OAK HILL CREDIT ALPHA FUND (OFFSHORE), LTD., as a
Lender By:  

/s/ Scott D. Krase

Title:   Authorized Person



--------------------------------------------------------------------------------

FB COMMERICAL FINANCE, INC., as a Lender By:  

/s/ Gregg Heltel

Title:   Vice President



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No.1 to Credit Agreement (the “Amendment”); (ii) consents to
Borrower’s execution and delivery of the Amendment; (iii) agrees to be bound by
the Amendment; and (iv) reaffirms that the Loan Documents to which it is a party
(and its obligations thereunder) shall continue to remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and have acknowledged and agreed to same, each of the undersigned
understands that Agent and Lenders have no obligation to inform any of the
undersigned of such matters in the future or to seek any of the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

SAVVIS, Inc., a Delaware corporation By  

 

Title  

 

SAVVIS Communications International, Inc., a Delaware corporation By  

 

Title  

 

SAVVIS Procurement Corporation, a Delaware corporation By  

 

Title  

 



--------------------------------------------------------------------------------

SAVVIS Federal Systems, Inc., a Delaware corporation By  

 

Title  

 

SAVVIS Technology Services Corporation, a Delaware corporation By  

 

Title  

 